DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 24, 27-30, 32-33, 35, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,217,862 to Mori et al. (hereinafter Mori) in view of Yilmaz (US 2011/0089492).
With respect to Claim 20, Mori discloses a semiconductor device (LDMOSFET) (Mori, Figs. 1, 70, Col. 1, lines 15-18, lines 55-67; Col. 2, lines 1-39; Col. 5, lines 45-67; Col. 6, lines 1-42; Col. 20, lines 40-67) comprising:
       a P-type well region (e.g., PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) and an N-type well region (e.g., N-type body layer NBL including a p-type source region SR) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in a substrate (SUB);
      a gate electrode (GE) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) having a ring shape, comprising an opening area, and formed on the P- type well region (PPDL) and the N-type well region (NBL);

      a P-type drain region (DR) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in the P-type well region (PPDL) and configured to form a channel region between the P-type source region and the P-type drain region; and
          a P-type deep well region (e.g., PDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) disposed under the P-type well region (PPDL) and having a horizontal length greater than that of the P-type well region (PPDL) to surround the P-type well region (PPDL),
        wherein an inner edge of the gate electrode (GE) (Mori, Figs. 1, 70, Col. 20, lines 40-55; Col. 7, lines 12-20) includes first to fourth corners, a first straight section between the first and second corners, and a second straight section between the third and fourth corners in plan view, and
       wherein the first and second straight sections are parallel to each other and extend in a longitudinal direction of the channel region in plan view (Mori, Figs. 1, 70, Col. 20, lines 52-55; Col. 5, lines 50-67; Col. 6, lines 1-19; Col. 7, lines 12-20).
Further, Mori does not specifically disclose that first to fourth corners having a round shape.
However, Mori teaches that a semiconductor device is configured as a lateral MOSFET transistor (Mori, Figs. 1, 70, Col. 1, lines 15-18, lines 55-60) including a laterally diffused metal-oxide-semiconductor (LDMOSFET) transistor. Further, Yilmaz teaches high-voltage field-effect transistor device such as metal-oxide-semiconductor field-effect transistor (e.g., MOSFET) (Yilmaz, Figs. 4, 5A-5B, ¶0002-¶0003, ¶0043, ¶0052), and in layout, MOSFET is generally of a rectangular shape, with rounded corners, wherein the gate (406), the channel region (417), and the drift region (404) are formed in a shape of rectangles with rounded corners, wherein the gate (406) surrounds the drain region (402) and an inner edge of the gate electrode includes first to fourth corners having a round shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Mori by forming MOSFET transistor device having a shape that is commonly known in the art of power MOSFET devices as a rectangular shape with rounded corners as taught by Yilmaz, wherein the gate has an inner edge configured in a shape of rectangles with 
Regarding Claim 24, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses the semiconductor device, wherein a channel length (a channel region is formed of the n-well NBL under the gate GE between the source SR and the STI and including part of n-type epitaxial layer NEL and a part of N-type body region NBL) (Mori, Figs. 1, 70, Col. 6, lines 15-19; Col. 20, lines 40-55) of the channel region is controlled by extending an overlap region at which the N-type well region (NBL) and the gate electrode (GE) overlap with each other.
Regarding Claim 27, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses the semiconductor device, wherein further comprising a P-type drift region (e.g., a portion of the PDL between NBL and the PPDL) (Mori, Figs. 1, 70, Col. 20, lines 40-55) abutting the N-type well region (NBL) and disposed between the N-type well region (NBL) and the P-type well region (PPDL).
Regarding Claim 28, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori does not specifically disclose that an inner edge of the N-type well region has a rounded rectangular shape with four rounded corners in plan view. However, Yilmaz teaches high-voltage field-effect transistor device such as metal-oxide-semiconductor field-effect transistor (e.g., MOSFET) (Yilmaz, Figs. 4, 5A-5B, ¶0002-¶0003, ¶0043, ¶0052), and in layout, MOSFET is generally of a rectangular shape, with rounded corners, wherein the gate (406), the channel region (417), and the N-type region (404), and the N-type source region (408) are formed in a shape of rectangles with rounded corners.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming MOSFET transistor device having a shape that is commonly known in the art of power MOSFET devices as a rectangular shape with rounded corners as taught by Yilmaz, wherein the gate and the N-type regions have an inner edge configured in a shape of rectangles with rounded corners to have the semiconductor device, wherein an inner edge of the N-type well region has a rounded rectangular shape with four rounded 
With respect to Claim 29, Mori discloses a semiconductor device (LDMOSFET) (Mori, Figs. 1, 70, Col. 1, lines 15-18, lines 55-67; Col. 2, lines 1-39; Col. 5, lines 45-67; Col. 6, lines 1-42; Col. 20, lines 40-67) comprising:
       a first N-type well region (e.g., N-type body layer NBL including a p-type source region SR, on the right side of Fig. 1) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in a substrate (10);
       a first gate electrode (GE, on the right side of Fig. 1) (Mori, Figs. 1, 70, Col. 20, lines 46-55; Col. 6, lines 15-31; Col. 7, lines 12-20)  that overlaps with the first N-type well region (NBL);
       a second N-type well region (N-type body layer NBL including a p-type source region SR, on the left side of Fig. 1) (Mori, Figs. 1, 70, Col. 20, lines 46-55; Col. 6, lines 15-31; Col. 7, lines 12-20) disposed to be spaced apart from the first N-type well region (NBL, on the right side of Fig. 1);
      a second gate electrode (GE, on the left side of Fig. 1) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) overlapping the second N-type well region (NBL);
        a P-type well region (PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) disposed between the first N-type well region (NBL, on the right side of Fig. 1) and the second N-type well region (NBL, on the left side of Fig. 1);
      a P-type drain region (DR) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in the P-type well region (PPDL);
      a P-type deep well region (e.g., PDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) disposed under the P-type well region (PPDL) and having a horizontal length greater than that of the P-type well region (PPDL) to surround the P-type well region (PPDL),
       a first source region (SR, on a right side of Fig. 1) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in the first N-type well region (NBL); and

     wherein a ring-shaped gate electrode (a frame-like configuration around the drain DR is interpreted as a ring-shape gate) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) comprising an opening area is formed by forming a connection between the first gate electrode and the second gate electrode,
       wherein an inner edge of the ring-shaped gate electrode (GE) (Mori, Figs. 1, 70) includes first to fourth corners, a first straight section between the first and second corners, and a second straight section between the third and fourth corners in plan view, and
      wherein the first and second straight sections are parallel to each other and extend in a longitudinal direction of a channel region in plan view (Mori, Figs. 1, 70).
Further, Mori does not specifically disclose that first to fourth corners having a round shape.
However, Mori teaches that a semiconductor device is configured as a lateral MOSFET transistor (Mori, Figs. 1, 70, Col. 1, lines 15-18, lines 55-60) including a laterally diffused metal-oxide-semiconductor (LDMOSFET) transistor. Further, Yilmaz teaches high-voltage field-effect transistor device such as metal-oxide-semiconductor field-effect transistor (e.g., MOSFET) (Yilmaz, Figs. 4, 5A-5B, ¶0002-¶0003, ¶0043, ¶0052), and in layout, MOSFET is generally of a rectangular shape, with rounded corners, wherein the gate (406), the channel region (417), and the drift region (404) are formed in a shape of rectangles with rounded corners, wherein the gate (406) surrounds the drain region (402) and an inner edge of the gate electrode includes first to fourth corners having a round shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Mori by forming MOSFET transistor device having a shape that is commonly known in the art of power MOSFET devices as a rectangular shape with rounded corners as taught by Yilmaz, wherein the gate has an inner edge configured in a shape of rectangles with rounded corners to have the semiconductor device, wherein an inner edge of the ring-shaped gate electrode includes first to fourth corners having a round shape in order to provide improved high-voltage 
Regarding Claim 30, Mori in view of Yilmaz discloses the semiconductor device of claim 29. Further, Mori discloses the semiconductor device, wherein the P-type drain region (DR) (Mori, Figs. 1,70, Col. 20, lines 40-55) is disposed inside the opening area, and wherein the first and second source regions (SR, on a right side and a left side in Fig. 1) (Mori, Figs. 1,70, Col. 20, lines 40-55) are disposed outside the opening area.
Regarding Claim 32, Mori in view of Yilmaz discloses the semiconductor device of claim 29. Further, Mori discloses the semiconductor device, wherein an outer edge of the ring-shaped gate electrode (GE) (Mori, Fig. 1, Col. 20, lines 40-55; Col. 6, lines 15-31; Col. 7, lines 12-20) includes a fifth corner and a sixth corner, and a third straight section between the fifth and sixth corners, and wherein the third straight section is parallel to the first section in plan view.
Regarding Claim 33, Mori discloses the semiconductor device of claim 29. Further, Mori discloses the semiconductor device, wherein a channel length (a channel region is formed of the n-well NBL under the gate GE between the source SR and the STI and including part of n-type epitaxial layer NEL and a part of N-type body region NBL) (Mori, Figs. 1, 70, Col. 6, lines 15-19; Col. 20, lines 40-55) of the channel region is controlled by extending an overlapping region at which the first N-type well region (NBL) and the ring-shaped gate electrode (GE) overlap with each other.
With respect to Claim 35, Mori discloses a semiconductor device (LDMOSFET) (Mori, Figs. 1, 70, Col. 1, lines 15-18, lines 55-67; Col. 2, lines 1-39; Col. 5, lines 45-67; Col. 6, lines 1-42; Col. 20, lines 40-67) comprising:
       a P-type well region (e.g., PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) and an N-type well region (e.g., N-type body layer NBL including a p-type source region SR) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in a substrate (SUB);
      a gate electrode (GE) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) having a ring shape surrounding an opening area, and formed on the P- type well region (PPDL) and the N-type well region (NBL);

      a P-type drain region (DR) (Mori, Figs. 1, 70, Col. 20, lines 46-55) disposed in the P-type well region (PPDL) and configured to form a channel region between the P-type source region and the P-type drain region; 
      a P-type deep well region (e.g., PDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) disposed under the P-type drain region (e.g., DR) formed in the P-type well region (PPDL); and
       an N-type deep well region (e.g., NBL layer under the NEL region and the NBL body including the source region SR) (Mori, Figs. 1, 70, Col. 20, lines 52-55) disposed under the P-type source region (SR) formed in the N-type well region (e.g., NBL body);
       wherein the P-type deep well region (e.g., PDL) has a horizontal length greater than that of the P-type well region (PPDL) to surround the P-type well region (PPDL), and the P-type deep well region (e.g., PDL) is spaced apart from the N-type deep well region NBL),
        wherein an inner edge of the gate electrode (42) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) includes first to fourth corners, a first straight section between the first and second corners, and a second straight section between the third and fourth corners in plan view, 
      wherein the first and second straight sections are parallel to each other and extend in a longitudinal direction of the channel region in plan view (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20),
       wherein an outer edge of the gate electrode (42) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) includes a fifth corner and a sixth corner, and a third straight section between the fifth and sixth corners, and
      wherein the third straight section is parallel to the first straight section in plan view.
Further, Mori does not specifically disclose that first to fourth corners having a round shape.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Mori by forming MOSFET transistor device having a shape that is commonly known in the art of power MOSFET devices as a rectangular shape with rounded corners as taught by Yilmaz, wherein the gate has an inner edge configured in a shape of rectangles with rounded corners to have the semiconductor device, wherein an inner edge of the ring-shaped gate electrode includes first to fourth corners having a round shape in order to provide improved high-voltage field-effect transistor device having improved performance characteristics and optimized size for miniaturized semiconductor chip (Yilmaz, ¶0002-¶0003, ¶0043, ¶0052).    
Regarding Claim 38, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses the semiconductor device, wherein an outer edge of the gate electrode (GE) (Mori, Figs. 1, 70, Col. 6, lines 15-31; Col. 7, lines 12-20) includes a first outer corner, a second outer corner, and a third straight section between the first and second outer corners, and wherein the third straight section is parallel to the first straight section in plan view.
Regarding Claim 39, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses the semiconductor device, wherein 
Claims 21, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,217,862 to Mori in view of Yilmaz (US 2011/0089492) as applied to claim 20 (claims 29 and 35), and further in view of Williams et al. (US 2008/0061368, hereinafter Williams).
Regarding Claim 21, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses that the P-type deep well region (e.g., PDL under the PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) is disposed in the opening area, but does not specifically disclose that the P-type deep well region has an area smaller than that of the opening area in plan view. However, Williams teaches LDMOS semiconductor device (Williams, Fig. 6, ¶0141) comprising the gate electrode (226) including an opening, and the deep well region (e.g., deep well 235 including a portion of drift 223 under the deep well 235) is disposed under the drain (236) in the opening, wherein the deep well region has an area smaller than that of the opening area in plan view, and the breakdown voltage is controlled by selecting the length between the edge of the active gate and the deep well. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming P-channel lateral DMOS device comprising a gate opening and a deep well region disposed under the drain region and the well region in the opening as taught by Williams to have the semiconductor device, wherein the P-type deep well region has an area smaller than that of the opening area in plan view in order to provide improved LDMOS device with optimized breakdown voltage (Williams, ¶0141).
Regarding Claim 34, Mori in view of Yilmaz discloses the semiconductor device of claim 29. Further, Mori discloses that the P-type deep well region (e.g., PDL under the PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) is disposed in the opening area, but does not specifically disclose that the P-type deep well region has an area smaller than that of the opening area in plan view. However, Williams teaches LDMOS semiconductor device (Williams, Fig. 6, ¶0141) comprising the gate electrode (226) including an opening, and the deep well region (e.g., deep well 235 including a portion of drift 223 under the deep well 235) is disposed under the drain (236) in the opening, wherein the deep well region has an area smaller than that of the opening area in plan view, and the breakdown voltage is controlled by selecting the length between the edge of the active gate and the deep well. 
 the P-type deep well region has an area smaller than that of the opening area in plan view in order to provide improved LDMOS device with optimized breakdown voltage (Williams, ¶0141).
Regarding Claim 37, Mori in view of Yilmaz discloses the semiconductor device of claim 35. Further, Mori discloses that the P-type deep well region (e.g., PDL under the PPDL) (Mori, Figs. 1, 70, Col. 20, lines 52-55) is disposed in the opening area, but does not specifically disclose that the P-type deep well region has an area smaller than that of the opening area in plan view. However, Williams teaches LDMOS semiconductor device (Williams, Fig. 6, ¶0141) comprising the gate electrode (226) including an opening, and the deep well region (e.g., deep well 235 including a portion of drift 223 under the deep well 235) is disposed under the drain (236) in the opening, wherein the deep well region has an area smaller than that of the opening area in plan view, and the breakdown voltage is controlled by selecting the length between the edge of the active gate and the deep well. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming P-channel lateral DMOS device comprising a gate opening and a deep well region disposed under the drain region and the well region in the opening as taught by Williams to have the semiconductor device, wherein the P-type deep well region has an area smaller than that of the opening area in plan view in order to provide improved LDMOS device with optimized breakdown voltage (Williams, ¶0141).
Claims 22, 23, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 10,217,862 to Mori in view of Yilmaz (US 2011/0089492) as applied to claim 20 (claims 29 and 35), and further in view of Lee (US 2018/0151725).
Regarding Claim 22, Mori in view of Yilmaz discloses the semiconductor device of claim 20. Further, Mori discloses the semiconductor device, further comprising: a first isolation region (STI) (Mori, Figs. 1, 70, Col. 5, lines 65-67; Col. 6, lines 1-7; Col. 20, lines 42-55) overlapping the gate electrode (GE); a second isolation region (e.g., STI on the source SR side) disposed spaced apart from the first isolation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming SOI LDMOS device including a deep trench isolation  extending to a buried oxide film as taught by Lee to have the semiconductor device, further comprising a buried oxide film connected to the second isolation region, wherein the second isolation region has a depth greater than that of the first isolation region in order to provide improved high voltage semiconductor device with enhanced isolation and having high performance, lower power device, smaller size, and increased reliability and improved breakdown voltage (Lee, ¶0001-¶0003, ¶0006-¶0008, ¶0038, ¶0043).
Regarding Claim 23, Mori in view of Yilmaz and Lee discloses the semiconductor device of claim 22. Further, Mori does not specifically disclose an N-type buried impurity layer disposed on the buried oxide film and directly contacting the second isolation region. However, Lee teaches a semiconductor device (Lee, Figs. 2-3, 4A, ¶0001-¶0003, ¶0018-¶0033, ¶0038, ¶0043) including a first isolation region (STI 126) (Lee, Figs. 2-3, 4A, ¶0027, ¶0033) and a second isolation region (e.g., deep trench isolation 240) extending to a buried oxide film (112) disposed in the substrate (110/112/115), and further including an N-type buried impurity layer (NBL 162) disposed on the buried oxide film (112) and directly contacting the second isolation region (240).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz/Lee by forming SOI LDMOS device including a deep trench isolation  extending to a buried oxide film as taught by Lee to have the 
Regarding Claim 31, Mori in view of Yilmaz discloses the semiconductor device of claim 29. Further, Mori discloses the semiconductor device, further comprising: a first isolation region (STI) (Mori, Figs. 1, 70, Col. 5, lines 65-67; Col. 6, lines 1-7; Col. 20, lines 42-55) that overlaps with the first gate electrode (GE, on the right side of Fig. 1) and disposed adjacent to the P-type drain region (DR); a second isolation region (STI on the source side) disposed spaced apart from the first isolation region (STI on the drain side) and enclosing the first gate electrode (GE, on the right side of Fig. 1) and the second gate electrode (GE, on the left side of Fig. 1), but does not specifically disclose a buried oxide film disposed in the substrate, wherein the second isolation region has a depth greater than a depth of the first isolation region, and wherein the buried oxide film is disposed to be in contact with the second isolation region. However, Lee teaches a semiconductor device (Lee, Figs. 2-3, 4A, ¶0001-¶0003, ¶0018-¶0033, ¶0038, ¶0043) including a p-channel LDMOS formed on semiconductor on insulator (SOI) substrate to produce high performance and lower power device having smaller size and increased reliability, wherein the SOI LDMOS include a first isolation region (STI 126) (Lee, Figs. 2-3, 4A, ¶0027, ¶0033) and a second isolation region (e.g., deep trench isolation 240) extending to a buried oxide film (112) disposed in the substrate (110/112/115), and having a depth greater than that of the first isolation region (126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming SOI LDMOS device including a deep trench isolation  extending to a buried oxide film as taught by Lee to have the semiconductor device, further comprising a buried oxide film disposed in the substrate, wherein the second isolation region has a depth greater than a depth of the first isolation region, and wherein the buried oxide film is disposed to be in contact with the second isolation region in order to provide improved high voltage semiconductor device with enhanced isolation and having high performance, lower power 
Regarding Claim 36, Mori in view of Yilmaz discloses the semiconductor device of claim 35. Further, Mori discloses the semiconductor device, further comprising: a first isolation region (STI) (Mori, Figs. 1, 70, Col. 5, lines 65-67; Col. 6, lines 1-7; Col. 20, lines 42-55)  overlapping the gate electrode (GE); a second isolation region (STI on the source side) disposed to be spaced apart from the first isolation region (STI on the drain side), but does not specifically disclose a buried oxide film connected to the second isolation region; and an N-type buried impurity layer disposed on the buried oxide film and directly contacting the second isolation region, wherein the second isolation region has a depth greater than that of the first isolation region.
However, Lee teaches a semiconductor device (Lee, Figs. 2-3, 4A, ¶0001-¶0003, ¶0018-¶0033, ¶0038, ¶0043) including a p-channel LDMOS formed on semiconductor on insulator (SOI) substrate to produce high performance and lower power device having smaller size and increased reliability, wherein the SOI LDMOS include a first isolation region (STI 126) (Lee, Figs. 2-3, 4A, ¶0027, ¶0033) and a second isolation region (e.g., deep trench isolation 240) extending to a buried oxide film (112) disposed in the substrate (110/112/115); and further including an N-type buried impurity layer (NBL 162) disposed on the buried oxide film (112) and directly contacting the second isolation region (240), and having a depth greater than that of the first isolation region (126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz by forming SOI LDMOS device including a deep trench isolation  extending to a buried oxide film as taught by Lee to have the semiconductor device, further comprising a buried oxide film connected to the second isolation region; and an N-type buried impurity layer disposed on the buried oxide film and directly contacting the second isolation region, wherein the second isolation region has a depth greater than that of the first isolation region in order to provide improved high voltage semiconductor device with enhanced isolation and having high performance, lower power device, smaller size, and increased reliability and improved breakdown voltage (Lee, ¶0001-¶0003, ¶0006-¶0008, ¶0038, ¶0043).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,217,862 to Mori in view of Yilmaz (US 2011/0089492) and Williams (US 2008/0061368) as applied to claim 21, and further in view of Edwards et al. (US Patent No. 10,461,182, hereinafter Edwards).
Regarding Claims 25 and 26, Mori in view of Yilmaz and Williams discloses the semiconductor device of claim 21. Further, Mori does not specifically disclose that one or more of outer edge corners of the P-type deep well region has a first radius of curvature, wherein one or more of inner edge corners of the gate electrode has a second radius of curvature, and wherein one or more of inner edge corners of the N-type well region has a third radius of curvature (as claimed in claim 25), wherein the radiuses of curvature increase in an order of the first radius of curvature, second radius of curvature, and third radius of curvature (as claimed in claim 26).
However, Williams teaches that one or more of outer edge corners of the deep well region (e.g., deep well 235 including a portion of drift 223 under the deep well 235) (Williams, Fig. 6, ¶0141) has a first distance from the center of the drain region (236), wherein one or more of inner edge corner corners of the gate electrode (226) has a second distance from the center of the drain region (236), and wherein one or more of inner edges of the well region (224, on the source side) has a third distance from the center of the drain region (236).
Further, Edwards teaches forming p-channel drain extended transistor (DEPMOS) (Edwards, Figs. 1-2, 4A, Col. 1, lines 20-25; lines 52-67; Col. 3, lines 21-63; Col. 5, lines 24-37; Col. 7, lines 3-67) having a design of the extended drain that combines efficient operation by providing low source-drain resistance (RDSON) during the on state and the ability to block or withstand high off-state voltages between the drain and the source or gate, wherein the transistor (Edwards, Figs. 1-2, 4A, Col. 5, lines 24-37; Col. 7, lines 4-50) includes an active region isolated from other portions of the semiconductor device by an isolation ring structures which are circular or rectangular, and the gate electrode (132) laterally encircling the drain electrode region (112) and having a second radius of curvature, and the body region (108) having a third radius of curvature such that the third radius of curvature is greater than the second radius of curvature.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor device of Mori/Yilmaz/Williams by forming P-channel 
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891